DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to the Continuation Application filed on June 23, 2020. Claims 1-18 are pending in the case, with claims 1, 9 and 17 in independent form. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,698,500 in view of Schubert (Pub. No. US 2009/0113293 A1, published April 30, 2009) and Grey out, from Wikipedia (retrieved from . 

Regarding claim 1, the ‘500 patent claims recite:
A system that receives and responds to user input, the user input being input via a mobile device, the system comprising (i.e., ‘500 patent claim 1,7:9-11.): 
the mobile device, said mobile device operable to (i.e., ‘500 patent claim 1, 7:12.): 
receive input from a user; transmit the input to a response determination module, said response determination module operable to determine a system response to the input; transmit the system response to the user; receive an indication from the user that the system response is less than a predetermined threshold level of helpfulness, usefulness or responsiveness; divide the input into component terms; display the component terms to the user; enable the user to eliminate component terms from the input in order to improve helpfulness, usefulness or responsiveness of the system response; receive a selection of eliminated component terms from the user (i.e., ‘500 patent claim 1, 7:13-27.);
display the selection of eliminated component terms as greyed-out; receive a double selection of at least one eliminated component term; and reinstate the at least one eliminated component term; 
As discussed above the ‘500 patent claims recite subject matter to display the component terms and receive selection of eliminated component terms from the user. 

However, Schubert teaches in the field related to editing documents and, more particularly, to correcting errors in draft documents produced using an automatic document transcription system. Schubert, paragraph 2. Schubert, which is analogous to the claimed invention because Schubert is directed toward previewing and reinstating eliminated terms, teaches that, Different formatting may be used to distinguish the instances of the anchors 154 and 158 from the instance of the replacement text 156. For example, the anchor instances 318 and 322 may be highlighted in a color (such as green), the replacement text instance 328 (FIG. 3B) may be highlighted in the same or a different color and underlined, and the replaced (deleted) text 330 may be highlighted in the same or a different color and displayed in strikethrough text (display the eliminated (deleted) terms as different color strikethrough (different color strikethrough of deleted terms suggests greyed-out terms)). Schubert, paragraphs 28, 32, 34. 
Note that the replacement module 122 may provide the user 150 with a preview of the effects of performing the replacement. For example, as the user 150 provides the replacement input 152 (e.g., types the replacement text 306), the replacement module 122 may show the replaced (deleted) text 330 in strikethrough (display the eliminated (deleted) terms as different color strikethrough (different color strikethrough for deleted terms suggests greyed out terms)) and the replacement text 328 highlighted and underlined, as shown in FIG. 3B, even before the user 150 confirms that the replacement should be performed. If the user 150 indicates that the replacement should (receive a double selection (indication) of at least one eliminated term (at least one deleted term to be reinstated)), the replacement module 122 may revert the displayed text 314 to its original form (e.g., that shown in FIG. 3A (reinstate the at least one eliminated (deleted) term). Providing this kind of preview may increase the speed and accuracy with which the user 150 may deciding whether to confirm the replacement. Schubert, paragraphs 34, 28, 32. 
The user 150 provides confirmation input 160 to the document editing system 108 to indicate whether the user 150 wishes to perform the replacement. For example, the user 150 may hit the ENTER key to provide confirmation input 160 indicating that the replacement should be performed, and hit the ESCAPE key to indicate that the replacement should not be performed (receive a double selection (escape) of at least one eliminated term (of at least one deleted term to be reinstated)). If the user 150 confirms that the replacement should be performed (step 228), the replacement module 122 performs the replacement in the manner described above (step 230). Schubert, paragraphs 32, 34, 28.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system and method for receiving and responding to user input of the ‘500 patent claims to include using the features for displaying eliminated terms as different color strikethrough, receiving a double selection of at least one eliminated term and reinstating the at least one eliminated term of Schubert, with a reasonable expectation of success, in order to provide improved techniques for correcting errors. Schubert, paragraphs 4, 28, 32, 34.  One of ordinary skill in the art would have been motivated in order to improve user experience.  

However, Grey out from Wikipedia teaches a greyed out appearance of a control in a software user interface, indicating that the command is currently unavailable. Grey out from Wikipedia, page 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system and method for receiving and responding to user input of the ‘500 patent claims to include using the features for displaying eliminated terms as different color strikethrough, receiving a double selection of at least one eliminated term and reinstating the at least one eliminated term of Schubert and the greyed-out indication of Grey out from Wikipedia, with a reasonable expectation of success, because Schubert teaches displaying deleted terms as different colored strikethrough which suggests displaying greyed-out terms and because it would provide improved techniques for correcting errors. Schubert, paragraphs 4, 28, 32, 34.  One of ordinary skill in the art would have been motivated in order to improve user interface and the user experience. 
wherein, in order to prevent the user from providing false negative indications, when more than a predetermined number of indications that the system response is less than the predetermined threshold level of helpfulness, usefulness or responsiveness, are received from the user, a significance attribute, said significance attribute that indicates the -15-significance to be attributed by the response determination module to the selection of eliminated component terms, said significance attribute is divided by two (i.e., ‘500 patent claim 1, 7:28-36.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system and method for receiving and responding to user input of the ‘500 patent claims to include using the features for displaying eliminated terms as different color strikethrough, receiving a double selection of at least one eliminated term and reinstating the at least one eliminated term of Schubert and the greyed-out indication of Grey out from Wikipedia, with a reasonable expectation of success, because Schubert teaches displaying deleted terms as different colored strikethrough which suggests displaying greyed-out terms and because it would provide improved techniques for correcting errors. Schubert, paragraphs 4, 28, 32, 34.  One of ordinary skill in the art would have been motivated in order to improve user interface and the user experience. 
  
Regarding claim 2, which depends from claim 1 and recites:
 wherein the mobile device is further operable to: re-transmit the input absent the eliminated component terms to the response determination module, said response determination module further operable to determine an updated system response to the input; transmit the updated system response to the user; receive an indication from the user that the updated system response is greater than the predetermined threshold level of helpfulness, usefulness or responsiveness; and report to the response determination module that, as determined by the user, the eliminated component terms caused the system response to be indicated, by the user, as less than the predetermined threshold level of helpfulness, usefulness or responsiveness (i.e., ‘500 patent claim 2, 7:37-52.).  

Regarding claim 3, which depends from claim 2 and recites:
wherein the response determination module uses the report that the eliminated component terms caused the system response to be indicated as less than the predetermined threshold level of helpfulness, usefulness or responsiveness in conjunction with data retrieved pertaining to the user to update artificial intelligence associated with the response determination module (i.e., ‘500 patent claim 3, 7:53-59.).  

Regarding claim 4, which depends from claim 1 and recites:
wherein, when an amount of indications, received from the user, divided by a total -16-amount of inputs received from the user, is greater than a predetermined percentage, a significance attribute reported to the response determination module is reduced, said indications indicating that the system response is less than a predetermined threshold level of helpfulness, usefulness or responsiveness (i.e., ‘500 patent claim 4, 7:60-67.).
Regarding claim 5, which depends from claim 1 and recites:
wherein, when an amount of indications, received from the user, divided by a predetermined, most-recent amount of inputs received from the user, is greater than a predetermined percentage, a significance attribute reported to the response determination module is reduced, said indications indicating that the system response is less than a predetermined threshold level of helpfulness, usefulness or responsiveness (i.e., ‘500 patent claim 5, 8:1-8.).   

Regarding claim 6, which depends from claim 1 and recites:
wherein the input received from the user is textual input (i.e., ‘500 patent claim 6, 8:9-11.).  

Regarding claim 7, which depends from claim 1 and recites:
wherein the input received from the user is verbal input (i.e., ‘500 patent claim 7, 8:12-13.).  

Regarding claim 8, which depends from claim 1 and recites:
wherein the input received from the user is a combination of textual and verbal input (i.e., ‘500 patent claim 8, 8:14-15.).  

Regarding claim 9, the ‘500 patent claims recite:
 A method for receiving and responding to user input, the user input being input via a user interface, the method comprising: receiving input from a user via the user interface; transmitting the input to a response determination module; -17-determining a system response to the input at the response determination module; displaying the system response to the user via the user interface; receiving an indication from the user that the system response is less than a predetermined threshold level of responsiveness; dividing the input into component terms; displaying, on the user interface, the component terms to the user; enabling the user to eliminate component terms from the input in order to improve responsiveness of the system response; receiving a selection of eliminated component terms from the user via the user interface (i.e., ‘500 patent claim 9, 8:16-36.);
displaying the selection of eliminated component terms as greyed-out; receiving a double selection of at least one eliminated component term; reinstating the at least one eliminated component term; and 
As discussed above with respect to claim 1, the ‘500 patent claims in view of Schubert and Grey out from Wikipedia teaches displaying the selection of eliminated component terms as greyed-out; receiving a double selection of at least one eliminated component term; reinstating the at least one eliminated component term. Please see above with respect to the rejection of claim 1 limitations reciting substantially the same subject matter.
wherein, in order to prevent the user from providing false negative indications, when more than a predetermined number of indications that the system response is less than the predetermined threshold level of responsiveness, are received from the user, a significance attribute, said significance attribute that indicates the significance to be attributed by the response determination module to the selection of eliminated component terms, said significance attribute is divided by two (i.e., ‘500 patent claim 9, 8:37-45.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system and method for receiving and responding to user input of the ‘500 patent claims to include using the features for displaying eliminated terms as different color strikethrough, receiving a double selection of at least one eliminated term and reinstating the at least one eliminated term of Schubert and the greyed-out indication of Grey out from Wikipedia, with a reasonable expectation of success, because Schubert teaches displaying deleted terms as different colored strikethrough which suggests displaying greyed-out terms and because it would provide improved techniques for correcting errors. Schubert, paragraphs 4, 28, 32, 34.  One of ordinary skill in the art would have been motivated in order to improve user interface and the user experience. 

Regarding claim 10, which depends from claim 9 and recites: 
-18-re-transmitting the input absent the eliminated component terms to the response determination module; determining an updated system response at the response determination module; transmitting the updated system response to the user; receiving an indication from the user that the updated system response is greater than the predetermined threshold level of responsiveness; and reporting to the response determination module that, as determined by the user, the eliminated component terms caused the system response to be indicated, by the user, as less than the predetermined threshold level of responsiveness (i.e., ‘500 patent claim 10, 8:46-59.).  

Regarding claim 11, which depends from claim 10 and recites: 
wherein the response determination module uses the eliminated component terms in conjunction with data retrieved pertaining to the user to update artificial intelligence associated with the response determination module (i.e., ‘500 patent claim 11, 8:60-64.).  

Regarding claim 12, which depends from claim 9 and recites: 
wherein, when an amount of negative indications, received from the user, divided by a total amount of inputs, received from the user, is greater than a predetermined percentage, a significance attribute reported to the response determination module is reduced (i.e., ‘500 patent claim 12, 8:65- 9:2.).  

Regarding claim 13, which depends from claim 9 and recites: 
wherein, when an amount of negative indications, received from the user, divided by a predetermined, most-recent amount of inputs received from the user, is greater than a predetermined percentage, a -19-significance attribute reported to the response determination module is reduced (i.e., ‘500 patent claim 13, 9:3-8.).  

Regarding claim 14, which depends from claim 9 and recites: 
wherein the input received from the user is textual input (i.e., ‘500 patent claim 14, 9:9-10.).  

Regarding claim 15, which depends from claim 9 and recites: 
wherein the input received from the user is verbal input (i.e., ‘500 patent claim 15, 9:11-12.).  

Regarding claim 16, which depends from claim 9 and recites: 
wherein the input received from the user is a combination of textual and verbal input (i.e., ‘500 patent claim 16, 9:13-14.).  

Regarding claim 17, the ‘500 patent claims recite:
A method for receiving and responding to user input, the user input being input via a touch-based and audio-responsive user interface, the method comprising: receiving textual and/or verbal input from a user via the touch-based and audio-responsive user interface; transmitting the input to a response determination module; determining a system response to the input at the response determination module; displaying the system response to the user via the touch-based and audio-responsive user interface; receiving an indication from the user that the system response is less than a predetermined threshold level of responsiveness; dividing the input into component terms; displaying, on the touch-based and audio-responsive user interface, the component terms to the user; enabling the user to eliminate component terms from the input, in order to improve responsiveness of the system response, by touching one or more of the component terms; and -20-receiving a touch-based elimination selection of one or more component terms from the user via the touch-based and audio-responsive user interface (i.e., ‘500 patent claim 17, 9:15-10:13.); 
displaying the selection of eliminated component as greyed-out; receiving a double selection of at least one eliminated component term; reinstating the at least one eliminated component term; and 
As discussed above with respect to claim 1, the ‘500 patent claims in view of Schubert and Grey out from Wikipedia teaches displaying the selection of eliminated component terms as greyed-out; receiving a double selection of at least one eliminated component term; reinstating the at least one eliminated component term. Please see above with respect to the rejection of claim 1 limitations reciting substantially the same subject matter.
wherein, in order to prevent the user from providing false negative indications, when more than a predetermined number of indications that the system response is less than the predetermined threshold level of responsiveness, are received from the user, a significance attribute, said significance attribute that indicates the significance to be attributed by the response determination module to the selection of eliminated component terms, said significance attribute is divided by two (i.e., ‘500 patent claim 17, 10:14-22.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to implement the system and method for receiving and responding to user input of the ‘500 patent claims to include using the features for 

Regarding claim 18, which depends from claim 17 and recites:
wherein the user interface is a mobile device (i.e., ‘500 patent claim 18, 10:23-24.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA M LEVEL whose telephone number is (303)297-4748.  The examiner can normally be reached on Monday through Friday 8:00 AM - 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA M LEVEL/           Examiner, Art Unit 2144